Lumpkin, P. J.
This case upon its facts is, in principle, identical with that of Sing Wah v. Singer, 110 Ga. 299, and is therefore controlled by the rule therein laid down. See, also, Blocker v. Boswell, 109 Ga. 230; McHenry v. Mays, 110 Ga. 299; Hamer v. White, 110 Ga. 300; Elson v. Saul, *875110 Ga. 299; Berger v. Saul, 109 Ga. 240; Walson v. Pearre, 110 Ga. 320; Jordan v. Glover, McLendons. Griswold, 111 Ga. 806.
Submitted July 24, —
Decided August 8, 1900.
Certiorari. Before Judge Fite. Murray superior court. August term, 1899.
T. 8. Gourdin and F. A. Cantrell, for plaintiff in error.
0. N. King, contra.

Judgment reversed.


All the Justices concurring.